Citation Nr: 1219123	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-47 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back and neck disorder, to include as secondary to service-connected tardive dyskinesia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to service connection for a back and neck condition and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In October 2008, the Veteran submitted a notice of disagreement and subsequently perfected her appeal for the service connection claim in December 2009.

A November 2009 rating decision granted entitlement to TDIU, effective October 13, 2001.  As this is a full grant of these benefits on appeal, this issue is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on her part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for a back and neck disorder, to include as secondary to service-connected tardive dyskinesia.

The RO afforded the Veteran a VA examination to evaluate her back and neck complaints in August 2007.  The examiner diagnosed the Veteran with minimal degenerative changes of the lumbar spine and very mild spondylosis of the cervical spine.  He concluded that the Veteran's complaints of back and neck pain are unlikely related to her service-connected tardive dyskinesia.  However, he failed to provide any rationale whatsoever for this conclusion.  As such, the examination is inadequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, the Veteran submitted a June 2009 letter from her VA Physician's Assistant (P. A.-C.), C. M. R., stating that her tardive dyskinesia had caused spasmodic torticollis, resulting in neck pain.  It is unclear from the letter whether the spasmodic torticollis is a separate disorder to be separately service connected or a manifestation of her tardive dyskinesia.  On remand, the Veteran should be offered the opportunity to submit a clarifying statement from P. A.-C. C. M. R.  See Savage v. Shinseki, 24 Vet. App. 259, 263 (2011) (holding that when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for a back and neck disability must be remanded for a new VA examination and opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Send P. A.-C. C. M. R. a letter asking her to clarify whether the Veteran's spasmodic torticollis is a symptom of her tardive dyskinesia or an entirely separate disorder.  If she indicates that they are separate disorders, she should identify the symptoms of each and note any overlapping symptoms.  Obtain a release from the Veteran as necessary.

2.  Following completion of the above, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of her back and neck disorders.  All indicated studies should be performed.  The claims folder must be provided to the examiner for review of pertinent documents therein in connection with the examination.  The examination report should reflect that such a review was conducted.

The examiner should specifically identify each of the Veteran's current back and neck diagnoses, and provide an opinion as to the likelihood that each diagnosis was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by her active duty service or by her service-connected tardive dyskinesia.  The examiner should also comment on the June 2009 letter from the Veteran's VA P.A.-C. and indicate whether the Veteran's spasmodic torticollis is a separate disorder or a manifestation or symptom of her tardive dyskinesia.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a back and neck disorder should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


